DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 20-27 and 33-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2021.
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/10/2021, which has been entered and made of record. Claims 20-27 and 33-40 have been withdrawn. Claims 5-17 have been already cancelled. Claims 1-4, 18-19, 28, 29-32, and 41 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18-19, 28, 29-32 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al.  (US 20200175358 A1), and further in view of Kimura (US 20030057895 A1).

Regarding Claim 1, Kato discloses A display system (ABS reciting “A data processing apparatus”. Fig. 10) comprising: 
a processing unit (Fig. 10, CPU 1007); and 
wherein a first image signal is supplied to the processing unit, (¶114 reciting “In step S1103, the image input module 1000 converts a signal output by an imaging sensor into digital data and stores the digital data in a frame buffer”)
wherein the processing unit is configured to generate a second image signal by using the first image signal, (¶115 reciting “The preprocessing module 1005 extracts luminance data from the image data on the above-described frame buffer” Further, ¶116 reciting “ When extracting luminance data, the preprocessing module 1005 generates luminance data based on red, green, and blue (RGB) image data through general linear conversion processing.”)
wherein the processing unit is configured to generate a correction signal,
1005 applies a generally known contrast correction processing to emphasize the contrast. ”) 
wherein the second image signal and the correction signal are supplied to the pixel (Figs. 2A-2C.  FIGS. 2A to 2C conceptually illustrate operation modes of the operation circuit illustrated in FIG. 1. ¶41 reciting “ the control unit 102 parallelly processes the convolution operations of a 4-pixel calculation area 203 on a calculation target feature plane 206. The product-sum operators 202 perform operations while referring to, via a data buffer 205, required reference data 201 determined by the contents of the convolution operations.”), and 
wherein the memory circuit is configured to retain the correction signal (¶116 reciting “The preprocessing module 1005 stores the luminance data having undergone the contrast correction processing in the RAM 101 as an image for detection.”).
However, Kato does not explicitly disclose a display unit comprising a pixel comprising a display element and a memory circuit. 
Kimura teaches “A light emitting device including a display panel with pixels each including a light emitting element, comprising: memory means for storing an interpolation function for each of the pixels” (claim 1). Further, claim 5 recites “ A light emitting device for constituting memory means and signal correcting means, wherein the device comprises a display panel with pixels each including a light emitting element, and wherein the memory means stores an interpolation function for each of the pixels of the display panel, and the signal correcting means corrects a video signal using the 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display system (taught by Kato) to store the correction signal in the memory of the pixels (taught by Kimura). The suggestions/motivations would have been to “the invention relates to a light emitting device and method of driving the same in which influence of fluctuation in characteristic of transistors which control light emitting elements is removed. ” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Kato in view of Kimura discloses The display system according to claim 1, further comprising a storage unit retaining correction data, 
wherein the correction data is supplied to the processing unit, and 
wherein the processing unit is configured to generate the correction signal based on the correction data.
(Kato, ¶35 reciting “A coefficient data supply unit 103 supplies parameter data (weight coefficient data) required for convolution operations to the parallel operators 1081 to 108n. ”)

Regarding Claim 3, Kato in view of Kimura discloses The display system according to claim 1, 
wherein the processing unit is configured to generate a second image signal by using the first image signal. (Kato, ¶115 reciting “The preprocessing module 1005 extracts luminance data from the image data on the above-described frame buffer” Further, ¶116 reciting “ When extracting luminance data, the preprocessing module 1005 generates luminance data based on red, green, and blue (RGB) image data through general linear conversion processing.”)

Regarding Claim 4, Kato in view of Kimura discloses The display system according to claim 3, further comprising a storage unit, 
wherein the storage unit retains correction data, 
wherein the correction data is supplied to the processing unit, and 
wherein the processing unit is configured to generate the correction signal by using the first image signal and the correction data.
(Kato, ¶35 reciting “A coefficient data supply unit 103 supplies parameter data (weight coefficient data) required for convolution operations to the parallel operators 1081 to 108n. ”)

Regarding Claim 18, Kato in view of Kimura discloses The display system according to claim 1, 
wherein the processing unit generates one or both of the second image signal and the correction signal using a neural network.(Kato, ¶20 reciting “FIG. 4B illustrates a network configuration and operational relations of a 

Regarding Claim 19, Kato in view of Kimura discloses The display system according to claim 1, 
wherein the processing unit comprises a neural network circuit. (Kato, ¶20 reciting “FIG. 4A illustrates a detailed configuration and operations of the operation circuit according to one or more aspects of the present disclosure, and FIG. 4B illustrates a network configuration and operational relations of a convolutional neural network (CNN) according to one or more aspects of the present disclosure.”)

Regarding Claim 28, Kato in view of Kimura discloses The display system according to claim 1, 
wherein the memory circuit is configured to generate a third image signal by adding the correction signal to second image signal, and 
wherein the display element is configured to perform display on the basis of the third image signal.
(Kimura, ¶46 reciting “ correcting a video signal to be inputted to the pixel based on the specification.” ¶107 reciting “ a method of specifying the characteristic of the driving transistor 113 provided in each of the pixels 100 and correcting a video signal to be inputted to each of the pixels 100 based on the specification in the light emitting 

Regarding Claim 29, Kato in view of Kimura discloses A display system (Kato, ABS reciting “A data processing apparatus”. Fig. 10) comprising: 
a processing unit (Kato, Fig. 10, CPU 1007); and 
a display unit comprising a first circuit and a pixel (), 
wherein the first circuit is configured to generate a first signal, 
(Kato, ¶114 reciting “In step S1103, the image input module 1000 converts a signal output by an imaging sensor into digital data and stores the digital data in a frame buffer (not illustrated, included in the image input module 1000) on a frame basis.”)
wherein a first image signal and the first signal are supplied to the processing unit, 
wherein the processing unit is configured to generate a second image signal by using the first image signal, (Kato, ¶115 reciting “The preprocessing module 1005 extracts luminance data from the image data on the above-described frame buffer” Further, ¶116 reciting “ When extracting luminance data, the preprocessing module 1005 generates luminance data based on red, green, and blue (RGB) image data through general linear conversion processing.”)
wherein the processing unit is configured to generate a correction signal by using the first signal, 
wherein the pixel comprises a display element and a memory circuit, wherein the second image signal and the correction signal are supplied to the pixel, and 
wherein the memory circuit is configured to retain the correction signal.
	(See Claim 1 rejections for detailed analysis.)
Claim 30, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 31, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 32, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 41, has similar limitations as of Claim(s) 28, therefore it is rejected under the same rationale as Claim(s) 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/           Primary Examiner, Art Unit 2611